WILLIAMS, Judge.
George Brummett, presently imprisoned at Eddyville, brings this action pursuant to Kentucky Constitution, section 110. He seeks an order of mandamus requiring the Judge of the Bell Circuit Court to cause the record of a hearing on motion to vacate judgment under RCr 11.42 to be forwarded to the clerk of this court. The petitioner states that his motion to vacate was overruled without a hearing and that he has perfected an appeal therefrom.
The respondent was duly notified of the filing and nature of this proceeding but has made no response. Accordingly, we are left with no alternative but to treat as confessed the allegations of the petition. Wahl v. Simpson, Ky., 385 S.W.2d 171 (1964).
Petitioner has been granted leave to proceed in forma pauperis. Consequently, the respondent is directed to cause the transcript of the record made on the motion to vacate judgment under RCr 11.42 to be forwarded to the clerk of this court and a copy thereof to the petitioner without cost to the petitioner.
Accordingly, the order of mandamus is granted.